Citation Nr: 1022804	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-34 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disability.

2.  Entitlement to an initial rating higher than 10 percent, 
prior to July 17, 2008, for anxiety disorder.

3.  Entitlement to an initial rating higher than 30 percent, 
since July 17, 2008, for anxiety disorder.

4.  Entitlement to an increased rating for adhesive 
capsulitis of the left shoulder, currently rated 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and daughter


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to June 
1943.

These matters come before the Board of Veterans' Appeals 
(Board) from May 2006 and October 2007 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in New York, New York.  In the May 2006 decision, the RO 
granted service connection for depression/anxiety disorder 
not otherwise specified and assigned an initial disability 
rating of 10 percent, effective March 8, 2006.  

In the October 2007 decision, the RO increased the disability 
rating for adhesive capsulitis of the left shoulder to 40 
percent, effective May 25, 2006, and denied the Veteran's 
petition to reopen the claim for service connection for a 
heart condition as new and material evidence had not been 
submitted.

In July 2009, the RO assigned an initial 30 percent 
disability rating for anxiety disorder, effective July 17, 
2008.

The Veteran testified before the undersigned at an April 2010 
hearing at the RO (Travel Board hearing).  A transcript of 
that hearing has been associated with his claims folder.

The issue of entitlement to service connection for a stomach 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

In April 2010, the Board granted a motion to advance this 
appeal on its docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for adhesive 
capsulitis of the left shoulder and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification that a withdrawal 
of the appeal as to the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for a heart disability is requested.

2.  Prior to July 17, 2008, anxiety disorder was manifested 
by depression and occasional irritability.  GAF scores ranged 
from 68-70.

3.  Since July 17, 2008 anxiety disorder has been manifested 
by anxiety, depression, irritability, social isolation, 
impaired concentration, memory, and thinking, occasional 
suicidal thoughts, hopeless, and intrusive thoughts and 
memories.  GAF scores have ranged from 48 to 65 without 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking or mood.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, 
as to the issue of whether new and material evidence has been 
received to reopen a claim for service connection for a heart 
disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for an initial rating higher than 10 
percent, prior to July 17, 2008, for anxiety disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 
4.126, 4.130, Diagnostic Code (DC) 9434 (2009).
 
3.  The criteria for an initial 50 percent rating, since July 
17, 2008, for anxiety disorder have been met.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Heart Disability

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the Veteran or by his or her 
authorized representative.  Id.  In the present case, the 
Veteran submitted an April 2010 written statement (VA Form 
21-4138) in which he stated that he wished to withdraw the 
appeal for service connection for a heart disability.  
Therefore, the Veteran has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

Anxiety Disorder

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim for higher initial ratings for anxiety disorder 
arises from the Veteran's disagreement with the initial 
ratings assigned after the grant of service connection.  The 
courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been 
granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or address prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records.  In addition, the Veteran was afforded VA 
examinations for anxiety disorder. 

On several occasions the Veteran reported that he had been 
receiving Social Security Administration (SSA) benefits.  For 
example, an April 2006 VA examination report and January 2009 
VA psychiatry evaluation note reveal that he reported that he 
and his wife lived very frugally and were dependent on his 
union pension and Social Security.  It is unclear as to 
whether the Veteran received SSA disability or retirement 
benefits and VA has not sought to obtain any records related 
to the Veteran's SSA benefits.  However, when a claimant 
turns 65 any SSA disability benefits that they may have been 
receiving automatically convert to "old age" benefits.   42 
U.S.C.A § 402 (West 2002).   Furthermore, under SSA's 
document retention schedule, any records pertaining to a 
claimant's award of SSA benefits are destroyed no later than 
the claimant's 72nd birthday.  At the time of the April 2006 
VA examination the Veteran was 85 years old.  Hence, a remand 
for any such SSA records is not required.  

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will also consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's psychiatric disability is currently rated under 
38 C.F.R. § 4.130, DC 9434 as major depressive disorder, 
according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 10 percent disability 
rating is warranted when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 disability rating is warranted when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On 
the other hand, if the evidence shows that the Veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Id. at 443.  The Federal Circuit 
has embraced the Mauerhan Court's interpretation of the 
criteria for rating psychiatric disabilities.  Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the GAF scores assigned throughout 
the appeal period.  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well and has some meaningful 
interpersonal relationships.  Id.

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue.  Rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

Period Prior to July 17, 2008

A March 2006 psychiatric consultation report allegedly signed 
by Dr. Goldman reveals that the Veteran exhibited overtly 
peculiar and difficult behavior and that such behavior was 
confirmed by his wife.  The Veteran's wife reported that it 
was difficult to live with him and that they remained married 
because of her belief that divorce was not allowed.  Overall, 
the Veteran was a severely disturbed individual and he 
reported that the effects of an in-service shoulder injury 
were the cause of his depression and irritability.  

The Veteran reported that he experienced constant depression 
on a daily basis, markedly diminished interest or pleasure in 
all or almost all activities, daily insomnia, and fatigue, 
and that he could no longer work due to his low energy level 
and shoulder injury.  He also exhibited psychomotor 
agitation.  Overall, the Veteran experienced severe 
occupational and social impairments with deficiencies in most 
areas due to such symptoms as suicidal ideations, obscure or 
irrelevant speech, continuous panic/depression, difficulty in 
adapting to stressful circumstances (such as work), and an 
inability to establish and maintain effective relationships.  
He was assigned a GAF score of 40, indicative of major 
impairment.  

The opinion expressed in the March 2006 consultation report 
as to the severity of the Veteran's psychiatric disability 
was based on the fact that the Veteran expressed suicidal 
ideation, exhibited obscure or irrelevant speech due to his 
heavy Greek accent and agitation over actions taken by VA, 
and experienced continuous panic/depression due to his 
shoulder injury and the fear of falling and re-injuring his 
shoulder.  He was unable to continue working in the fur 
industry because of his inability to fully use his left arm 
and lost his job due to the disability.  The Veteran's wife 
reported that it was difficult to live with him and that his 
oldest son found him to be controlling, demanding, and 
irritable.  He had significant impairment in communication 
due to his accent and the fact that he repeated himself and 
he exhibited grossly inappropriate behavior in that he 
arrived late for his appointment with Dr. Goldman despite the 
fact that he visited the office on an earlier occasion.

An April 2006 VA examination report indicates that the 
Veteran reported that he began working as a furrier after 
service and that he was always considered a slow worker 
because of his left shoulder injury and was passed over for 
raises.  He retired in 1978 after a downturn in the business 
and had not worked since that time.  He did not attribute his 
unemployment to psychiatric symptoms.  He had been married 
since 1944 and had three children, nine grandchildren, and 3 
great grandchildren who visited him regularly.  He also had 
brothers and sisters who visited him occasionally.

The Veteran's wife reported that the Veteran was very social 
and was known as "the mayor" of his town.  He took frequent 
walks around town, talked to strangers, and took great joy in 
making people smile.  He and his wife lived frugally on his 
union pension and social security, went to the mall and 
grocery shopping together, and took occasional trips to the 
Midwest and Pennsylvania.  The Veteran wanted to attend 
cooking school because he disliked "being around the 
house."  He was not receiving any mental health treatment of 
any kind and was not taking any psychiatric medications at 
the time of the April 2006 VA examination.

The Veteran further reported that he had difficulty sleeping 
due to left shoulder pain and ruminated about having been 
considered less productive at his job because of his shoulder 
injury.  He was occasionally irritable and would yell at his 
wife and family and his wife reported that the Veteran was 
very excitable and had trouble calming down.  Overall, he 
reported very mild psychiatric symptoms related to his 
shoulder condition and his irritability and sleep disturbance 
likely occurred every day.  He did not attribute his 
unemployment, problems at work, or days off from work to 
psychiatric symptoms.  Although his irritability may have 
produced some tensions at home, he described a full and 
rewarding social life in that he had frequent contacts with 
family, friends, and acquaintances, desired to be well liked, 
and had a good relationship with his wife.

Examination revealed that the Veteran was casually dressed, 
appropriately groomed, alert and oriented in all spheres, and 
displayed behavior appropriate to the interview setting.  His 
mood was generally euthymic and his affect was somewhat 
labile, but upbeat and congruent with thought content.  There 
was no impairment of communication or thought process and his 
speech was spontaneous, rapid, accented, and delivered with 
normal intonation.  His thinking was logical, goal oriented, 
and without evidence of a formal thought disorder and he 
denied hallucinations or delusions.  He had adequate 
maintenance of personal hygiene and competent management of 
finances, diet, and other activities of daily living.  He 
reported no panic attacks, phobias, obsessive thoughts, or 
rituals that interfered with functioning.  He had occasional 
middle insomnia due to shoulder pain.  Long and short term 
recall were grossly intact, attention and concentration were 
adequate, and judgment and insight were present.

The examiner who conducted the April 2006 VA examination 
apparently reviewed the March 2006 consultation report and 
noted that the psychologist who allegedly conducted the 
evaluation drew conclusions that were very puzzling (i.e. 
that the Veteran was "mentally disabled", "overtly 
peculiar", and "severely disabled").  The March 2006 
report also noted that the Veteran did not take pleasure in 
almost all activities during the day, was depressed most of 
the day, was fatigued, and displayed psychomotor agitation.  
The examiner noted that such conclusions were not consistent 
with the Veteran's presentation during the April 2006 
examination in that the Veteran and his wife reported that 
the Veteran took great pleasure in taking walks and talking 
to neighbors, he looked forward to shopping, and he wanted to 
take cooking classes.

The examiner also noted that the March 2006 characterizations 
of the Veteran's behavior were at odds with his presentation 
during the VA examination.  For example, the consultation 
report noted that the Veteran had "gross impairment of 
communication" based upon his Greek accent and that he 
exhibited "grossly inappropriate behavior" because he 
visited the psychologist's office early.  

The Veteran was diagnosed as having anxiety disorder not 
otherwise specified and was assigned a GAF score of 69 at the 
time of the examination and 68 to 70 in the previous year, 
indicative of mild impairment.

An August 2006 psychiatric consultation report allegedly 
signed by Dr. Vincent indicates that the Veteran had severe 
social and occupational impairments and that his condition 
was worsened by deficiencies in most areas due to suicidal 
ideation, irrelevant speech, continuous panic, and 
depression.  He was unable to work at his trade in the fur 
industry because of left shoulder pain and a limited ability 
to lift his arms.  His social relationship with his wife was 
compromised because she had to assist him in dressing and 
with other activities of daily living and his physical 
condition undermined his ability to engage in a sexual 
relationship.  His wife reported that she remained married to 
the Veteran only because she believed marriage vows were 
forever and his son left home because of the Veteran's 
controlling and irritating behavior.

The Veteran also reported depression, insomnia, and low 
energy, and attributed all of these symptoms to his left 
shoulder condition.  Such symptoms limited his effectiveness 
in his job and in his social functioning.  He was also unable 
to focus and adapt to everyday changes.  Overall, the Veteran 
was severely impaired by his psychiatric disability and was 
assigned a GAF score of 40, indicative of serious impairment.

A March 2009 report from the RO's Acting Director reveals 
that the medical reports allegedly provided by Dr. Goldman 
and Dr. Vincent were the subject of an investigation by the 
VA Inspector General (IG) and that the investigation 
concluded that the reports were not signed by Dr. Goldman or 
Dr. Vincent.  

As these documents contain false signatures, and were not 
signed by mental health professionals whose names appeared on 
them, the conclusions reached as to the overall severity of 
the Veteran's psychiatric disability, as well as the GAF 
scores assigned are of little, if any, probative weight.

The Veteran is certainly competent to report symptoms of his 
psychiatric disability, such as those described in the March 
and August 2006 reports.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Veteran's 
reports in March and August 2006 as to some of his symptoms 
are inconsistent with his reports during the April 2006 VA 
examination.  For example, in March and August 2006 he 
reported that he experienced constant depression on a daily 
basis, constant panic attacks, and that he had diminished 
pleasure and interest in all or almost all activities.  
During the April 2006 VA examination, however, the Veteran 
reported that he had a full and rewarding social life in that 
he had frequent contacts with family, friends, and 
acquaintances, desired to be well liked, and had a good 
relationship with his wife.  Furthermore, he denied 
experiencing any panic attacks.

While the Veteran is competent to report his psychiatric 
symptoms, the Board finds that his statements regarding his 
symptoms during this period are not credible due to the 
inconsistencies in his self-reported history of psychiatric 
symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible).

The April 2006 VA examination report reveals that the 
symptoms of the Veteran's psychiatric disability during this 
period more closely approximate the criteria for a 10 percent 
rating.  Although he had been retired since 1978, he reported 
that it was due to a downturn in the business and he did not 
attribute his unemployment to psychiatric symptoms.  He was 
occasionally irritable towards his family and would sometimes 
yell at his wife and children, however he had been married to 
his wife since 1944, they enjoyed traveling and shopping 
together, and he reported that they had a good relationship.  
He enjoyed walking around town and talking to strangers and 
generally described a full and rewarding social life with 
frequent contacts with family, friends, and acquaintances.  
The psychologist who conducted the April 2006 VA examination 
noted that the Veteran reported very mild psychiatric 
symptoms and assigned a GAF score of 69, indicative of mild 
impairment. 

The Veteran did not have most of the symptoms contemplated in 
the criteria for a 30 percent rating during this period.  For 
example, he did not report anxiety, suspiciousness, panic 
attacks, or memory problems, and long and short term recall 
were found to be intact.  Although he reported difficulty 
sleeping, he attributed his insomnia to shoulder pain. 

The evidence indicates that the Veteran was found to have 
mild impairment in social functioning as evidenced by the 
GAFs and assessments of his level of disability.  This 
symptomatology is contemplated by the 10 percent disability 
rating.  Accordingly, the Board finds that an initial rating 
higher than 10 percent, prior to July 17, 2008, for anxiety 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 4.7, 4.130, DC 9434.

Period Since July 17, 2008

A July 2008 VA examination report reveals that the Veteran 
reported that he had no inpatient psychiatric history, had no 
mental health treatment since the April 2006 VA examination, 
and had not taken any psychiatric medications in the previous 
40 years.  He was a retired furrier and attributed his 
retirement to problems with union workers and changes in the 
industry and not to psychiatric symptoms.  He had not been 
gainfully employed since 1978 due to being retired.  He was 
unable to take walks through town and talk to acquaintances 
on the street as often as he once did and he reported that 
people had been less friendly.  

He played computer games for recreation and did not see his 
children frequently.  He was not able to travel because of 
his wife's health problems and stayed in touch with family 
members by telephone.  The Veteran further reported that he 
experienced anxiety and that he was depressed more frequently 
ever since his wife's memory began to fail.  He was easily 
angered, had trouble sleeping due to shoulder pain, and 
believed he was being mistreated by hospital billing 
departments.  

Overall, the Veteran reported mild to moderate symptoms of 
depression, with an increase in frequency over the previous 6 
months (occurred on a daily basis at the time of the July 
2008 VA examination).  He did not report any periods of full 
remission since the April 2006 VA examination.  He was 
retired and did not attribute his retirement to psychiatric 
symptoms.  He had completed a VA computer course without any 
apparent impairment due to depression or anxiety.  He had 
some difficulty concentrating over the previous 5 to 6 months 
and such impairment likely made some age-appropriate 
occupations difficult to perform.  Also, he reported relative 
social withdrawal over the previous 5 to 6 months due to 
anxiety and depression.

Examination revealed that the Veteran was casually dressed, 
appropriately groomed, was alert and oriented in all spheres, 
and displayed behavior appropriate to the interview setting.  
His mood was anxious and depressed and his affect was 
congruent with thought content.  He did not report any 
suicidal or homicidal ideation/intent and spoke with normal 
intonation and rhythm.  

His thinking was mildly circumstantial and somewhat 
scattered, but there was no evidence of a formal thought 
disorder.  He did not report any delusions or hallucinations; 
he adequately maintained personal hygiene, and competently 
managed finances, diet, and activities of daily living.  He 
had no panic attacks, but reported occasional sleep 
disturbance.  Long term recall was grossly intact, short term 
recall and concentration were variable, and judgment and 
insight were present.

The psychologist who conducted the July 2008 VA examination 
opined that due to the Veteran's psychiatric symptoms there 
was occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to 
psychiatric signs and symptoms, but that he generally 
functioned satisfactorily in routing behavior, self-care, and 
conversation.  The Veteran reported periods of impaired 
concentration because of anxiety and depression that 
interfered with his ability to maintain his normal routine.  
He had some social withdrawal since the April 2006 VA 
examination.  He was diagnosed as having anxiety disorder not 
otherwise specified and was assigned a GAF score of 59 at the 
time of the examination and a score of 58 to 64 in the 
previous year, indicative of mild to moderate impairment.

The Veteran's VA treatment records dated from December 2008 
to April 2010 indicate that he reported occasional passive 
suicidal thoughts, severe emotional distress, depression and 
hopelessness, anxiety, insomnia, intrusive thoughts and 
memories of military experiences, irritability, impaired 
concentration, anhedonia, and increased isolation from his 
family.  He did not have any panic attacks, obsessions, or 
hallucinations and had good relationships with his wife, 
family, and friends.  His wife reported that he experienced a 
decline in memory and the ability to control emotions.

Examinations revealed impaired recent memory, fair remote 
memory, limited insight and judgment, fair impulse control, 
and cognitive impairment.  Speech was generally normal and 
the Veteran had a full range of affect.  He was diagnosed as 
having adjustment disorder and mild to severe depressive 
episode and was assigned GAF scores ranging from 48 to 65, 
indicative of mild to serious impairment.

During the April 2010 hearing, the Veteran testified that he 
had contemplated suicide several times, most recently 
occurring two weeks prior to the hearing.  His wife testified 
that it was becoming more difficult to get along with the 
Veteran. 

The evidence reveals that the symptoms of the Veteran's 
psychiatric disability more closely approximate the criteria 
for a 50 percent rating during this period.  For example, 
although he has maintained good relationships with his wife, 
family, and friends, he has experienced increasing social 
isolation from others and his wife has reported greater 
difficulty getting along with the Veteran.  He and his wife 
have reported anxiety, depression, irritability, sleep 
difficulties, intrusive thoughts and memories, impaired 
concentration and memory, occasional suicidal thoughts, and a 
declining ability to control emotions.  Examinations have 
revealed some short term memory problems, limited insight and 
judgement, fair impulse control, and cognitive impairment. 
The examiner who conducted the July 2008 VA examination noted 
that Veteran reported mild to moderate daily symptoms of 
depression, with an increase in frequency over the previous 6 
months.  He has been diagnosed on several occasions as having 
mild to severe major depressive episode.  Also, the GAF 
scores reflect mild to serious impairment.

The Veteran does not, however, have most of the symptoms 
contemplated in the criteria for a 70 percent disability 
rating.  For example, although he has been retired since 
1978, he has attributed his retirement to problems with union 
workers and changes in the industry and not to psychiatric 
symptoms.  

As for social impairment, the Veteran has experienced 
increasing social isolation in that he has been unable to 
walk around town and talk to people as much as he used to and 
does not see his children as often as he once did.  However, 
he maintains good relationships with his family and friends 
and remains in a long-term marriage with his wife.  

Furthermore, he has not demonstrated obsessed rituals, 
spatial disorientation, or panic attacks.  Examinations have 
consistently revealed fair impulse control, an appropriate 
appearance, and good hygiene.  While the Veteran's speech has 
been characterized as being mumbled, there is no indication 
that his speech is intermittently illogical, obscure, or 
irrelevant. 

The criteria for a 70 percent rating under the General Rating 
Formula for Mental Disorders are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

The Veteran has reportedly been successful at recent course 
work and there is no other evidence of deficiency in the area 
of school.  Deficiencies in the areas of family relations or 
judgment have not been reported.  While circumstantial speech 
has been noted, no thought disorder has been found.  The 
Veteran has a depressed mood and has been found to have 
impairments that would interfere with some age appropriate 
work; but he does not have deficiencies in most of the areas 
specified in the criteria for a 70 percent rating.

The Veteran's mental evaluations show that he has been found 
to have mild to severe impairment in occupational and social 
functioning as evidenced by the GAFs and assessments of his 
level of disability.  This symptomatology is contemplated by 
the 50 percent disability rating.  Accordingly, the Board 
finds that an initial rating of 50 percent, but no higher, 
since July 17, 2008 for anxiety disorder, is warranted.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9434.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional 
factors in this appeal.  The symptoms of his disability are 
depression, anxiety, irritability, social isolation, impaired 
concentration, memory, and thinking, hopelessness, suicidal 
thoughts, and intrusive thoughts and memories.  These 
symptoms are contemplated by the rating criteria.  Thus, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

The appeal, as to the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for a heart disability, is dismissed.

Entitlement to an initial rating higher than 10 percent, 
prior to July 17, 2008, for anxiety disorder is denied.

Entitlement to an initial 50 percent rating, since July 17, 
2008, for anxiety disorder is granted.


REMAND

The Veteran was afforded VA examinations in July 2007 and 
August 2009 for his left shoulder disability.  The 
examination reports indicate that he reported that he could 
not move his left shoulder due to pain and that he was right 
handed and did most of his activities of daily living with 
his right hand.  He did not use his left upper extremity and 
had a problem using anything with his left hand.  He required 
active assistance by the right hand in order to move the left 
upper extremity.  

Examinations of the shoulder revealed decreased sensations in 
the left upper extremity.  Muscle strength of the left 
shoulder was 2/5, muscle strength of the elbow was 2-3/5, and 
muscle strength of the left hand was 3/5.  Reflexes in the 
left upper extremity were 1+/4+.  Muscle stretch reflex was 
decreased at the biceps tendon on the left side and the 
brachioradialis. 

The Veteran is currently receiving the maximum schedular 
rating for ankylosis of the scapulohumeral articulation of 
the minor extremity under 38 C.F.R. § 4.71a, DC 5200 (2009).  
Higher ratings are provided under 38 C.F.R. § 4.71a, DC 5202 
(2009) for nonunion of the humerus of the minor extremity 
(false flail joint) and loss of the head of the humerus of 
the minor extremity (flail shoulder).  

There is no evidence of nonunion of the left humerus or loss 
of the head of the left humerus.  However, the July 2007 and 
August 2009 VA examination reports indicate that the Veteran 
may be entitled to a rating under 38 C.F.R. § 4.71a, DC 5125 
(2009) for loss of use of the left hand.  An additional 
examination is needed to obtain an opinion as to whether the 
Veteran's left shoulder disability results in loss of use of 
the left hand.  Furthermore, the evidence reveals that there 
may be nerve impairment in his left arm for which a separate 
disability rating could potentially be assigned.  

The Court has held that a TDIU is an element of all claims 
for an increased rating and higher initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that entitlement to a TDIU is raised where a Veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 
1106, 1109 (2009) (holding that an inferred claim for a TDIU 
is raised as part of an increased rating claim only when the 
Roberson requirements are met).

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16(a) (2009).  

The Board must evaluate whether there are circumstances in 
the Veteran's case, apart from any non service connected 
condition and advancing age, which would justify a TDIU due 
solely to the service connected conditions.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

The Veteran's VA medical records and written statements 
indicate that he has reported an inability to maintain 
employment due to his left shoulder disability.  For example, 
in a June 1998 letter he stated that he had lost many jobs 
because he was a furrier and that he was required to use his 
hands for his job, which he was unable to do because of his 
shoulder disability.  A November 2002 VA examination report 
indicates that the Veteran reported that he was a semi-
retired furrier and that he was unable to obtain employment 
due to severe left shoulder pain.  Also, the March and August 
2006 psychiatric evaluation reports reveal that he reported 
that he was a retired furrier and that he was unable to work 
in his trade due to left shoulder pain.

Given the evidence of a medical disability, the claim for the 
highest possible rating, and evidence of unemployability, the 
record raises a claim for a TDIU under Roberson and Rice.  

The Court has held that in the case of a claim for a TDIU, 
the duty to assist requires that VA obtain an examination 
that includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  While the 
evidence provides some information in this regard, there is 
no explicit opinion as to whether the Veteran's service 
connected disabilities alone, would be sufficient to preclude 
gainful employment.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to evaluate the current 
severity of the service connected 
adhesive capsulitis of the left shoulder.  
All indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should report the nature and 
severity of the Veteran's left shoulder 
disability, including any neurological 
impairment.  The examiner should also 
report whether there is any nonunion of 
the left humerus (false flail joint) or 
loss of the head of the left humerus 
(flail shoulder).

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
left shoulder disability results in loss 
of use of the left hand (i.e. the Veteran 
would be equally well served by 
amputation with prostheses at the site of 
election).

The examiner should also opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's service-connected disabilities 
(adhesive capsulitis of the left shoulder 
and anxiety disorder) would preclude him 
from obtaining or maintaining 
substantially gainful employment for 
which his education and occupational 
experience would otherwise qualify him 
without regard to age.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

2.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and 
is otherwise complete. 

3.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


